Title: To John Adams from William Smith, 24 April 1790
From: Smith, William
To: Adams, John



Sir.
Boston. 24th. April. 1790.

It is sometime since I had the pleasure of addressing you but as I know it will not be displeasing to know the sentiments of  your countrymen, on the determination of Congress not to assume the State Debts, I wou’d mention them.—the State Creditors think they are equally entitl’d to the benefits of the Genl. Government with the Continental Creditors. Their property or services were advanc’d for the benefit of their Country at the earliest period, perhaps had they not exerted themselves, the Country wou’d have been subdued. they presum’d, when they so readily gave their consent to the adoption of the New. Government & agreed to relinquish the funds from which they were paid their Interest, that the Genl. Govt. after receiving the resources wou’d have generously provided for their Interest equally with other Creditors. much has been said on the subject of discrimination but in this State, (in the opinion of the Treasurer), two thirds of the Debt is in the possession of the original Creditors or become the property of their Heirs. most of them were person in trade & it is now openly said why shou’d We, pay duties to a government, from which we are, not to receive any benefit. must we increase the Revenue for the benefit of those, who never riskt, their property till they cou’d purchase into the Funds at an eighth of their value—these sentiments are generally expressd. If Congress do not assume the State  Debts & fund the whole Debt there is great danger that the publick revenue will sink very considerably.—the Publick Papers may puff off the increasing trade of America. but you may rely on it in this State it is on the decline. Our Fishery is discourag’d & is lessen’d One hundred sail this Spring. much was expected from the Carrying Trade. a number of fine Ships were built the last year, for that business, & had they met with success Numbers wou’d have been added this season. but wherever we go, we find the Harbours crouded with British shipping which have the preference.— whilst our own ships sail the Coast from Boston to Georgia beging a Freight. The British have lately prohibited the importation of any goods even in British Ships which are not the produce of Americas Why cannot Congress say, that no Goods, Ware or Merchandize shall be imported in British Ships but what are the Growth or Manufacture of Great Britain surely we have a right to retaliate when it is so much for our Interest. the intention of the British Act is to discourage our East India Trade, as large quantitys of Cotton have been imported from India & reship’d to Great Britain in British Ships—The scarcity of specie is very great. all the circulating Cash we can procure goes for Duties & is immediately sent of for New.York. & from the slow movements of Congress it is uncertain whether it is to be paid back in some Years. the Drafts on our Bank to exchange Notes for Specie to send to New. York. has been so great lately that the Bank has stopt discounting.—! cou’d not a National Bank be establish’d & their Bills have a Currency thro’ the States!—this wou’d facilitate the collection of the Revenue & essentially serve the trade of the Whole Continent.—We are in hopes that Congress, will reconsider the subject of assumption & fund the whole.—by this measure they will unite State & Continental Creditors in the support of one firm energetick Government, & make it their Interest to unite in the regular collection of the Revenue—& put an end to all partial State Excise Laws—if this is not done, there will be a very powerful body of State Creditors constantly opposing the proceedings of the Federal Government & preventing the collection of the Impost.—.—Mrs. S. joins me in our best regards to Mrs. Adams & yourself.
Yr Most. Hbe Sevt
Wm Smith.